DETAILED ACTION
This Office action is in reply to correspondence filed 7 January 2021 in regard to application no. 16/228,452.  Claims 6, 7 and 24-27 have been cancelled.  Claims 1-5 and 8-23 are pending, of which claims 12-20 have been withdrawn from consideration.  Claims 1-5, 8-11 and 21-23 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20, directed to an invention non-elected without traverse.  See MPEP § 809.02(a).  Accordingly, claims 12-20 have been cancelled.

Allowable Subject Matter
Claims 1-5, 8-11 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action certain claims were rejected as indefinite under 35 U.S.C. § 112(b), and all claims were rejected under § 101 as being directed to an abstract idea without significantly more, and under § 103 based on at least the references of Collin et al., Altenhofen et al. and Iddings et al.  Each of these will be addressed in turn.
The § 112(b) rejection was based on, essentially, a typographic or drafting error which has been corrected, rendering the rejection moot, so it is withdrawn.  In regard to § 101, though the claims continue to recite abstraction as set forth previously, the specific limitations involving use of blockchain technology in the amended claims goes beyond “generally linking the abstract idea to a particular technological environment”, referring to MPEP § 2106.05(e).  As such, the claims are no longer directed to the abstract idea, so the rejection has been withdrawn.
In regard to § 103, as the claims have been amended, further search and consideration were conducted.  Toohey et al. (U.S. Publication No. 2017/0092060) disclose a unified digital wallet. [title] The wallet provides “virtual money” and is used in “vertical gaming systems”. [0005] It provides for deposits and withdrawals, [0092] and recapturing funds left dormant and converting them to non-cash equivalents. [0081] But neither Toohey nor the prior art previously made of record, individually or in ordered combination, disclose all the features of the claims of the present invention, in particular the interactive-use and specific blockchain limitations combined with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694